Citation Nr: 0023073	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death to include as due to Agent Orange exposure.

2.  Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1944 to 
October 1946 and from March 1948 to June 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO), denying the appellant entitlement to 
service connection for the cause of the veteran's death and 
also denying basic eligibility for dependent's educational 
assistance under Title 38, U.S.C. Chapter 35.

In May 2000 the appellant and the veteran's son appeared 
before the undersigned member of the Board at the RO and 
presented testimony at a personal hearing on appeal.  A 
transcript of the testimony on that occasion has been 
associated with the veteran's claims file.


FINDINGS OF FACT

1.  The veteran died in August 1996 as a result of pneumonia, 
due to or as a consequence of chronic obstructive pulmonary 
disease.  End stage renal disease secondary to adult 
polycystic kidney disease was another significant condition 
contributing to death.

2.  At the time of death service connection was not in effect 
for any disability.

3.  No competent (medical) evidence has been presented that 
attributes the disease processes implicated in the veteran's 
death to military service to include claimed exposure therein 
to Agent Orange.

4.  At the time of death, the veteran did not have a 
permanent and total service-connected disability.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The required conditions for eligibility for dependent's 
educational assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 C.F.R. § 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a threshold matter, one claiming entitlement to VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief that a given claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  "[T]he [VA] benefits system requires 
more than just an allegation; "a claimant must submit 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that a given claim is plausible."  
Tirpak v. Derwinski, 2 Vet. App. 610-611 (1992).  The first 
question thus presented in the appellant's claim is whether 
she has met this burden.  If not, her claims must be denied.

A.  Service Connection for the Cause of the Veteran's Death

The veteran died in August 1996, at age 72, from pneumonia, 
due to or as a consequence of chronic obstructive pulmonary 
disease.  End stage renal disease secondary to adult 
polycystic kidney disease was listed on the veteran's death 
certificate as another significant condition, contributing to 
death but not related to its underlying cause.  At the time 
of death service connection was not in effect for any 
disability.  Consequently, the veteran was not and could not 
have been rated totally disabled by reason of service-
connected disability continuously for the 10-year period 
preceding his death as required under 38 U.S.C.A. § 1318 
(West 1991).  Accordingly, the only legal basis for awarding 
the benefit sought in this appeal requires a finding that the 
veteran died from a service-connected disability.  38 
U.S.C.A. § 1310(a) (West 1991).

When any veteran dies from a service-connected or compensable 
disability, the veteran's surviving spouse, children and 
parents are entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 1310 (West 1991).  Under the 
applicable criteria, a death will be considered to result 
from a service-connected disability when the evidence 
establishes that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312 (1999).  For a service-connected disability 
to constitute a contributing cause of death, it must be shown 
to have contributed substantially and materially to the 
veteran's death; combined to cause death; aided or lent 
assistance to the production of death; or resulted in 
debilitating effects and general impairment of health to an 
extent that would render the veteran materially less capable 
of resisting the effects of the disease or injury causing 
death, as opposed to merely sharing in the production of 
death.  38 C.F.R. § 3.312.

Here although the record indicates that the veteran had 
service in Vietnam during the Vietnam Era, there is no 
objective medical evidence of any of the herbicide-related 
presumptive diseases.  The Board observes that the 
regulations pertaining to Agent Orange exposure including all 
herbicides used in Vietnam specify the diseases for which 
service connection may be presumed due to an association of 
exposure to herbicide agents.  38 C.F.R. § 3.309(e) (1999).  
The specific diseases are chloracne, or other acneiform 
disease consistent with chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma, multiple myeloma, respiratory cancers, acute and 
subacute peripheral neuropathy, and prostate cancers.  Id.  
Regarding chloracne regulations only provide a presumption of 
service connection if the disease is manifested within a year 
of service.  38 C.F.R. § 3.307(a)(6) (1999).  If a veteran 
who served in Vietnam during the Vietnam Era develops a 
disease listed as associated with herbicide exposure, 
exposure to herbicides will be presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).

In addition, the Secretary of the Department of Veterans 
Affairs formally announced in the Federal Register on January 
4, 1994, that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted for 
certain conditions, to specifically include gastrointestinal 
tumors (stomach cancers, pancreatic cancers, colon cancer and 
rectal cancer) or "for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).

Although the appellant argues that the veteran was exposed to 
Agent Orange, VA has not recognized chronic obstructive 
pulmonary disease, pneumonia and/or renal disease, the 
conditions implicated in the veteran's demise, as 
attributable to Agent Orange exposure.  38 C.F.R. § 3.309(a).

Furthermore, while the appellant has submitted both private 
and service department clinical records showing evaluation 
and treatment provided to the veteran subsequent to his 
service, these records provide no objective medical opinion 
or evidence to indicate an etiological relationship between 
the disorders responsible for the veteran's death and any 
symptoms, disorders and/or events noted in service, to 
include claimed exposure to herbicides therein.

The Board notes that there is no evidence that the veteran's 
chronic obstructive pulmonary disease and/or renal disease, a 
chronic disease within the provisions of 38 C.F.R. §§ 3.307 
and 3.309(a) were present in service or that renal disease 
was manifested within one year of separation from service.  
While the veteran's son testified in May 2000 that the 
veteran smoked approximately two packs of cigarettes a day 
while in service, chronic respiratory problems to include 
chronic obstructive pulmonary disease were not noted therein.  
A special medical examination provided the veteran in April 
1972 in connection with his medical board proceedings, 
approximately two months prior to his service retirement, 
identified no abnormality referable to the veteran's lungs 
and/or genitourinary system.

The objective post service clinical record discloses that the 
veteran's polycystic kidney disease considered by medical 
authorities to be of familial (or hereditary) origin, see 
VAOPGCPREC 82-90 (July 18, 1990), was diagnosed by service 
department physicians in November 1977.  At that time an 
ultrasound of the veteran's kidneys confirmed the presence of 
multiple translucent defects within both kidneys and findings 
consistent with multiple cysts of the kidneys.  While the 
appellant has testified that this disorder was identified in 
service and clinical records on file dated many years later 
report clinical history of an earlier onset in 1972, this is 
not borne out by any contemporaneous record before the Board.

Thus, in the absence of competent medical evidence tending to 
establish a plausible etiology for the veteran's death due to 
claimed exposure to Agent Orange or any other herbicide agent 
during service or that the conditions implicated in the 
veteran's death had their onset in service, the Board finds 
that the appellant has not met her burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  Accordingly, entitlement to service 
connection for the cause of the veteran's death must be 
denied.

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application for the benefits sought.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).

B.  Educational Assistance Under 38 U.S.C.A. Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service-connected 
disability.  38 C.F.R. § 3.807(a).  In this case, the veteran 
did not have a permanent and total service-connected 
disability at the time of his death, and, as decided above, 
the appellant has not shown that the cause of the veteran's 
death was service connected.  Accordingly, the Board finds 
that the appellant has not met the conditions for eligibility 
for dependents' educational assistance under Chapter 35, 
Title 38, United States Code.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.807.





ORDER

The claim for service connection for the cause of the 
veteran's death to include as due to Agent Orange exposure is 
denied as not well grounded.

Eligibility for dependents' educational assistance under 
Chapter 35, Title 38, United States Code, is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

